Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 was filed after the mailing date of the application on 11/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
2.	Applicant argues that the prior art the combination of Mackenzie and Shan do not disclose “in response to selecting the PLMN and the UE having the NAS security context for which the predetermined ciphering algorithm is adopted, send an initial NAS message in which Information Elements (IEs) are in cleartext only to the selected PLMN via the wireless transceiver”, as recited in independent claims.
In response to Applicants arguments, the Examiner respectfully disagrees with the applicant and would like to show that the combination of Mackenzie and Shan discloses” in response to selecting the PLMN and the UE having the NAS security context for which the predetermined ciphering algorithm is adopted, send an initial NAS message in which Information Elements (IEs) are in cleartext only to the selected PLMN via the wireless transceiver”. The Examiner points out that Shan discloses if the UE has valid security parameters, the attach request message may be integrity protected by the Non-Access Stratum-medium access control (NAS-MAC) in order to allow validation of the UE by the MME. A Security Key Identifier (KSIASME), Non-access Stratum (NAS) sequence number and NAS-Medium Access Control (MAC) are included if the UE has valid EPS security parameters (See Shan; Paragraph 35). Examiner points out that the pending claims must be "given their broadest reasonable interpretation consistent with the specification”.
As such the Examiner maintains the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US Patent Pub. 20170013546) in view of Shan (US patent Pub. 20140198637).


As per claims 1 and 11: Mackenzie discloses a User Equipment (UE), comprising (Paragraph 56; The UE 200 comprises a SIM 210): 
a wireless transceiver, configured to perform wireless transmission and reception (Paragraph 56); and 
a controller, configured to select a Public Land Mobile Network (PLMN) via the wireless transceiver, determine whether the UE has a Non-Access Stratum (NAS) security context for which a predetermined ciphering algorithm is adopted (Paragraph 56; a SIM 210, PLMN search function 220 and user preferences 230. The MME 300 controls a number of different UE control functions and uses the NAS (non-access stratum) 400).
Mackenzie does not specifically disclose in response to selecting the PLMN and the UE having the NAS security context for which the predetermined ciphering algorithm is adopted, send an initial NAS message in which Information Elements (IEs) are in cleartext only to the selected PLMN via the wireless transceiver (See Shan; Paragraph 35; If the UE has valid security parameters, the attach request message may be integrity protected by the Non-Access Stratum-medium access control (NAS-MAC) in order to allow validation of the UE by the MME. A Security Key Identifier (KSIASME), Non-access Stratum (NAS) sequence number and NAS-Medium Access Control (MAC) are included if the UE has valid EPS security parameters). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Mackenzie and Shan in it’s entirety, to modify the technique of Mackenzie for PLMN search function for reduce the rate of license validation requests to less than a threshold value by adopting Shan's teaching for if the UE has valid security parameters, the attach request message may be integrity protected by the Non-Access Stratum-medium access control. The motivation would have been to improve protecting an initial non-access message.
As per claims 2 and 12: The UE of claim 1, wherein the selected PLMN is other than a Registered PLMN (RPLMN) or an Equivalent PLMN (EPLMN) (See Shan; Paragraph 31; only when performing an E-UTRAN attach with a new Public Land Mobile Network (PLMN) (i.e. not the registered PLMN or an equivalent PLMN of the registered PLMN)). 
As per claims 3 and 13: The UE of claim 1, wherein the predetermined ciphering algorithm is a null ciphering algorithm (Paragraph 15; performing unauthenticated calls, the Null Integrity algorithm, EIA0 is used for integrity protection). 
As per claims 4 and 14: The UE of claim 3, wherein the null ciphering algorithm is NEAO or 5G-EAO defined in the 3rd Generation Partnership Project (3GPP) Technical Specification (TS) 24.501 (See Mackenzie; Paragraph 46; The granularity of HPLMN searching in 3GPP can only go down to multiples of 6 minutes at the moment).  
As per claims 5 and 15:  The UE of claim 1, wherein the controller is further configured to discard the NAS security context, in response to selecting the PLMN and the UE having the NAS security context for which the predetermined ciphering algorithm is adopted (Paragraph 56; a SIM 210, PLMN search function 220 and user preferences 230. The MME 300 controls a number of different UE control functions and uses the NAS (non-access stratum) 400). 
As per claims 6 and 16:  The UE of claim 1, wherein the controller is further configured to keep the NAS security context but not use the NAS security context in the selected PLMN, in response to selecting the PLMN and the UE having the NAS security context for which the predetermined ciphering algorithm is adopted (Paragraph 56; a SIM 210, PLMN search function 220 and user preferences 230. The MME 300 controls a number of different UE control functions and uses the NAS (non-access stratum) 400).
As per claims 7 and 17:  The UE of claim 1, wherein the IEs are a limited set of IEs required to establish security between the UE and the selected PLMN (See Shan; Paragraph 35; If the UE has valid security parameters, the attach request message may be integrity protected by the Non-Access Stratum-medium access control (NAS-MAC) in order to allow validation of the UE by the MME. A Security Key Identifier (KSIASME), Non-access Stratum (NAS) sequence number and NAS-Medium Access Control (MAC) are included if the UE has valid EPS security parameters).
As per claim 8 and 18:  The UE of claim 1, wherein the initial NAS message only comprises the IEs that can be sent unciphered (See Shan; Paragraph 119; decoder).
As per claim 9 and 19:  The UE of claim 1, wherein the initial NAS message further comprises one of the following: 
information indicating that the UE requests to send ciphered IEs; information indicating that the UE has no NAS security context or that the UE has a NAS security context; and an empty NAS message container IE (See Shan; Paragraph 119; decoder).
As per claims 10 and 20:  The UE of claim 1, wherein the initial NAS message is a REGISTRATION REQUEST message, a SERVICE REQUEST message, or a CONTROL PLANE SERVICE REQUEST message for a 5G system (Paragraph 56; The NAS is a functional layer in the LTE protocol stacks which is used to carry dialogue between the UE and the network nodes. The NAS will store a plurality of management object parameters 410 for transmission to the UEs. The various functions and entities required to implement an embodiment of the present disclosure 500 comprise a UE timer 510).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433